Citation Nr: 1729970	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  14-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

2. Entitlement to service connection for right foot discoloration.

3. Entitlement to service connection for left foot discoloration.

4. Entitlement to service connection for sleep disorder.

5. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A notice of disagreement (NOD) was received in May 2012, a statement of the case (SOC) was issued in December 2013, and a substantive appeal was timely received in February 2014.

In a February 2015 rating decision, the RO granted service connection for tension headaches (claimed as migraines).  This represents a full grant of benefits sought and the remaining issues on appeal have been recharacterized accordingly.

In December 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  At the time of the December 2016 hearing, the Veteran expressed his desire to withdraw the appeal for the issues of entitlement to service connection for hypertension, right foot discoloration, left foot discoloration, and sleep disorder.  See also Veteran statement from December 2016.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In December 2016, the Veteran requested to withdraw his appeal for entitlement to service connection for hypertension, right foot discoloration, left foot discoloration, and sleep disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to service connection for hypertension, right foot discoloration, left foot discoloration, and sleep disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any other or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

At the time of the December 2016 hearing, the Veteran expressed his desire to withdraw the appeal for the issues of entitlement to service connection for hypertension, right foot discoloration, left foot discoloration, and sleep disorder.  The transcript has been reduced to writing and is of record.  The Veteran also submitted a written statement in December 2016 indicating his desire to withdraw the above mentioned issues.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review these issues, and they must be dismissed.


ORDER

The appeal on whether new and material evidence has been submitted to reopen a claim for service connection for hypertension is dismissed.

The appeal on entitlement to service connection for right foot discoloration is dismissed.

The appeal on entitlement to service connection for left foot discoloration is dismissed.

The appeal on entitlement to service connection for sleep disorder is dismissed.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for service connection for bilateral hearing loss.

The Veteran contends that he suffers from bilateral hearing loss that was caused by his time in service.  Specifically, the Veteran claims that he was assigned to several combat arms, infantry, and field artillery units as a supply sergeant where he participated in weapons ranges and believes these loud noises have contributed to his hearing loss.  The Veteran also claims that the transportation used while he was in service on "gamma goat" trucks had loud generators that were running all day, producing constant loud noise that contributed to his hearing loss.

The Veteran was provided with a VA examination to examine his condition in March 2011.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  She opined that the Veteran's bilateral hearing loss is less likely as not the result of his military duty.  The examiner based her opinion on the normal audiometric data in service, noting that the Veteran's file demonstrates evidence of hearing within normal limits bilaterally in 1975 and 1995.

In December 2016, the Veteran submitted a list of military noise sources, showing the sound level of various transportation vehicles and weapons he claims he was exposed to while in service that contributed to his hearing loss.  Additionally, the Veteran submitted an article regarding the delayed effects of noise on the ear.  The Board finds that as the Veteran has raised the argument of delayed onset hearing loss which was not discussed by the March 2011 VA examiner, this matter must be remanded for an addendum medical opinion to address the contention.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the March 2011 VA examiner for an addendum opinion regarding the Veteran's bilateral hearing loss.  If the examiner who drafted the March 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.

The examiner should address the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to his military noise exposure?

In so opining the examiner should do the following:

(1) Explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; and 

(2) Explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.

In formulating an onion, the examiner should consider and discuss the Veteran's lay assertions regarding the kinds of noise exposure he experienced in service.  Additionally, the examiner must take into consideration the article submitted by the Veteran in December 2016 regarding delayed onset hearing loss as a result of earlier noise exposure.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2. Thereafter, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


